Exhibit 10.1
June 12, 2008
Mr. Richard L. Roll
15 Celano
Laguna Niguel, California 92677
Dear Rick:
This binding letter sets forth our agreement concerning the terms on which you
would be employed as Chief Executive Officer and President of Peerless Systems
Corporation (“Peerless”). Presently, you are employed as Peerless’ Chief
Executive Officer and President. You will continue your employment with Peerless
under this binding letter agreement as of June 12, 2008. This letter supersedes
and hereby terminates that certain letter agreement, dated as of December 12,
2006, by and between you and Peerless, as amended on May 17, 2007. Except as
expressly modified by this letter, the terms and conditions of that certain
Stock Option Agreement covering your 600,000 stock options to purchase shares of
Peerless shall remain in full force and effect.
Your compensation will consist of the following benefits which are described
more fully below:

         
•
  Bi-Weekly Salary   $13,076.92 ($340,000 base salary)
 
       
•
  Total Target Bonus   $180,000 
 
       
•
  Benefits   Standard Peerless executive package
 
       
•
  Severance   See below

The Target Bonus will be paid out semi-annually (within thirty days
(30) following the end of the applicable six-month bonus period) and will be
contingent upon the achievement of Peerless’ performance goals which would be
set annually by Peerless’ Compensation Committee and the Board of Directors (the
“Board”). To receive any Target Bonus payment, you must have been employed by
Peerless during the entire period to which such payment relates. The Target
Bonus criteria will be based on the achievement of the following targets: 30%
for revenue, 30% for net income and 40% for corporate objectives and milestones.
Our benefits package currently includes medical, dental, vision, disability,
group life insurance and long-term care plans, as well as a 401(k) plan and a
flexible spending (cafeteria) plan. Peerless pays for the employee’s insurance
and contributes toward family premiums. The 401(k) plan is employee contributory
with a company match of up to $2,000 per year. Peerless will also provide four
weeks of paid vacation. In addition, you will be eligible for ten paid holidays
and will be allocated eight sick days annually on January 1, prorated during
your first year.
The 200,000 shares of restricted common stock that Peerless issued to you on
September 24, 2007 are deemed to have become fully vested as of April 30, 2008
(the closing date of the KMC transaction).

 

 



--------------------------------------------------------------------------------



 



Upon the termination of your employment by Peerless, other than for cause (as
defined below), or in the event of your death or disability (as defined below),
but subject to your execution and delivery of a general release in favor of
Peerless in a form reasonably satisfactory to Peerless, you shall be entitled to
receive the following severance payments and benefits:
(a) a lump sum payable to you or your representatives within ten (10) business
days after your termination, death or disability equal to:
The sum of your monthly base salary plus $15,000 multiplied by the number of
months in the severance period (as defined below).
(b) all of your unvested stock options in Peerless shall immediately vest and be
exercisable by you or your representatives within twelve (12) months after the
date of such termination, death or disability.
(c) continued health insurance (i.e., medical, dental and vision) benefits for
you and your family as if you remained a Peerless employee during the period
commencing on the date of your termination, death or disability and continuing
for a period equal to the severance period.
(d) unpaid salary plus a proration of your earned and unpaid Target Bonus
through the date of your termination, death or disability, payable within ten
(10) business days after your termination, death or disability.
As used in this letter agreement, (a) “cause” shall mean (i) willful and
continued failure by you to perform your duties (other than any such failure
resulting from your incapacity due to physical or mental illness or disability),
(ii) willful commission of an act of fraud or dishonesty resulting in economic
or financial injury to Peerless, (iii) conviction of, or entry by you of a
guilty or no contest plea to, the commission of a felony or a crime involving
moral turpitude, (iv) a willful breach by you of your fiduciary duty to Peerless
which results in economic or other injury to Peerless, or (v) willful and
material breach of your confidentiality obligations, (b) “severance period”
means a number of months equal to the greater of (x) the difference of 24 months
less the number of full months that have past since the date of this agreement
or (y) 12 months; and (c) “disability” means a physical or mental illness,
injury, or condition that results in you ceasing to be able to perform
substantially all of your duties under this letter for at least ninety
(90) consecutive calendar days or for at least one hundred twenty (120) calendar
days, whether or not consecutive, in any three hundred and sixty-five
(365) calendar day period, as certified by a physician selected by the Board in
good faith.
Concurrently with your termination by Peerless without cause, your death or your
disability, (a) Peerless shall open an escrow account with an escrow agent
mutually selected by Peerless and you (or your representatives), (b) Peerless
shall deposit $300,000 into the escrow account which shall be held in such
escrow account until the third anniversary of April 15th of the calendar year
immediately following the year in which you were terminated, died or became
disabled (the “Escrow Termination Date”), and (c) you (or your representatives)
and Peerless shall execute and deliver escrow instructions to the escrow agent
instructing the escrow agent to release from the escrow and reimburse you in
full from such funds for any and all tax liabilities for which you or your
estate become liable under Section 280G of the Internal Revenue Code of 1986, as
amended, in connection with the severance payments hereunder and the payments to
you and/or your representatives from the escrow. To the extent any funds remain
in the escrow on the Escrow Termination Date, such funds shall be returned to
Peerless and Peerless shall have no further liability under this provision.

 

 



--------------------------------------------------------------------------------



 



Any and all disputes, controversies or claims arising out of or related to this
letter shall be filed in Los Angeles, California and submitted to final and
binding arbitration under the auspices and rules of the Judicial Arbitration and
Mediation Services, Inc., or if it is no longer in existence, under the auspices
and rules of the American Arbitration Association. There shall be one
arbitrator. The arbitrator shall be a retired superior court or federal judge.
The parties agree that they have waived any right to trial by jury. The decision
of the arbitrator shall be final and binding and the judgment rendered may be
entered in any court having jurisdiction. The prevailing party in any such
arbitration proceeding shall be entitled to its costs and reasonable attorneys’
fees, costs and expenses. The provisions of California Code of Civil Procedure
Sections 128, et seq. govern this arbitration provision.
Rick, while we sincerely hope your employment relationship with Peerless will be
long and mutually rewarding, we want to be clear that your employment would be
“at will” and there would be no implied contract for a specified period of time.
If the foregoing terms accurately reflect our agreement, please sign and return
this letter within five days of the date of this letter.
Sincerely,

     
/s/ Steven M. Bathgate
   
 
   
Steven M. Bathgate, Director
   

Agreed to and Accepted By:

          /s/ Richard L. Roll           Richard L. Roll    
 
       
Date:
  6/12/08    
 
       

 

 